Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Applicant’s election of Group I in the reply filed on December 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Upon further reconsideration, examiner has withdrawn the restriction requirement between Group I and claims 37 and 76 and combined them with the elected claims.  

Claims 1-3, 8, 29, 37 and 76 are under examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.. law of nature, natural phenomenon, or an abstract idea) without significantly more.  


Step 1:  Is the claim drawn to a process, machine, manufacture, or composition of matter?
Answer:  The claim is drawn to a chorionic membrane.
	Step 2A (Prong One)
	Does the claim recite an abstract idea, law of nature, natural product, or natural phenomenon?
	Answer:  The claim recites a natural product because it involves a chorionic membrane whose structure has not been altered significantly when compared to the natural product.
	Step 2A (Prong Two)
	Does the claim recite additional elements that integrate into a practical application?
	Answer:  The claim does not recite additional elements that integrate into a practical application because claim 1 only recites a placental product that requires the chorionic membrane be present.  Dependent claims 2-3,8, and/or 29  provide no additional structure or characteristics to distinguish the composition from a natural product.  Claim 2 just mentions the absence vascularized tissue.  Rinsing placental product can easily remove blood/red blood cells which are a type of vascularized tissue.  Therefore, dependent claim 2 does not significantly alter the placental product of claim 1.  Claim 3 mentions that the product is “substantially free” of trophoblast cells.  Removing the trophoblast layer from the chorion would merely remove trophoblast cells 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1,8, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” JOVS, June 2001, Vol 42, No. 7. 
Liu teaches a placental product comprising a chorionic membrane that has viable therapeutic cells (Paragraphs 17,23).  Paragraph 101 states that the placental material can be composed of living cells as in instant Claim 1a,29 

Kubo utilizes a method of cryopreservation to preserve placental material.  Kubo does not expressly state that the cryopreservation process destroys harmful macrophage cells.  However, applicants’ specification mentions that the cryopreservation process used freezes cells at -80C and uses a cryoprotective agent such as DMSO which are the same cryopreservation techniques taught by Kubo.   Since the same conditions are applied in Kubo as in applicants’ specification, the cryopreservation process taught in Kubo would also destroy the majority of macrophage cells as well.  Therefore, it would be obvious to have an amount of macrophage cells less than .5%, wherein the placental material was substantially free of macrophage cells as in instant Claims 1b, 29
Dependent Claims 
Paragraph 17 of Liu states that such placental material can include amniotic and chorionic membrane material.  The results abstract section of Kubo states that amniotic as in instant Claim 8.
	Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” JOVS, June 2001, Vol 42, No. 7 and Wang (US 20060228339).
	Liu and Kubo apply as above to teach claim 1.  These references do not teach the removal of vascularized tissue.  However, Wang teaches the removal of vascularized tissue (Paragraph 75).  An artisan would have been motivated to have removed vascularized tissue by washing action in order to remove maternal blood (aka vascularized tissue) and other unwanted contaminants which can carry unwanted pathogens as in instant Claim 2.
	Neither Liu or Kubo teach the removal of the trophoblast layer.  However, Wang removes its trophoblast layer (Paragraphs 85-87) when preparing the chorion membrane.  An artisan would have been motivated to have removed the trophoblast layer to expose a pseudo-basement membrane layer which can then be used as a surface to seed additional therapeutic cells (Paragraphs 86-87) as in instant Claim 3.
.



Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Kubo “Immunogenicity of Human Amniotic Membrane in Experimental Xenotransplantation” JOVS, June 2001, Vol 42, No. 7 and Uchide “Possible Roles of Proinflammatory and Chemoattractant Cytokines Produced by Human Fetal Membrane Cells in the Pathology of Adverse Pregnancy Outcomes Associated with Influenza Virus Infection” Cytokines in Placental Physiology and Disease Volume 2012 
	Liu and Kubo apply as above to teach claim 1.  The references do not specifically clarify the cell types present in chorionic membrane.  Uchide teaches in Figure 2 the inherent characteristic that stromal mesenchymal stem cells are present in the chorionic membrane in the reticular layer as in instant Claim 8.
Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 37 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 20080131522) in view of Kubo “Immunogenicity of Human . 
Liu teaches a placental product comprising a chorionic membrane that has viable therapeutic cells (Paragraphs 17,23).  Paragraph 101 states that the placental material can be composed of living cells.  
Liu does not specifically state that the placental membrane material is treated in a way that decreases the amount CD14 macrophage cells while maintaining viability.  However, Kubo teaches that the placental membrane material can be cryopreserved in a manner that preserves viability of the cells and also creates material that is extremely immunogenic (Page 1544).  An artisan would have been motivated to have preserved the placental material of Liu with the cryopreservation method taught in Kubo because the cryopreservation method of Kubo not only preserves the placental product, allows for cellular viability, and also ameliorates unwanted immune reaction which can cause graft rejection in the host (Page 1544).  Page 1540, Section Human Tissues states that the placental tissue is frozen to -80C and the cryopreservative used is DMSO which is able to adequately cryopreserve the membrane material.  
Kubo utilizes a method of cryopreservation to preserve placental material.  Kubo does not expressly state that the cryopreservation process destroys harmful macrophage cells.  However, applicants’ specification mentions that the cryopreservation process used freezes cells at -80C and uses a cryoprotective agent such as DMSO which are the same cryopreservation techniques taught by Kubo.   Since the same conditions are applied in Kubo as in applicants’ specification, the cryopreservation process taught in Kubo would also destroy the majority of macrophage as in instant Claims 37 and 76
Liu and Kubo apply as above to teach the basic components of a chorion membrane.  These references do not teach the removal of vascularized tissue.  However, Wang teaches the removal of vascularized tissue (Paragraph 75).  An artisan would have been motivated to have removed vascularized tissue by washing action in order to remove maternal blood (aka vascularized tissue) and other unwanted contaminants which can carry unwanted pathogens as in instant Claims 37 and 76.
	Neither Liu or Kubo teach the removal of the trophoblast layer.  However, Wang removes its trophoblast layer (Paragraphs 85-87) when preparing the chorion membrane.  An artisan would have been motivated to have removed the trophoblast layer to expose a pseudo-basement membrane layer which can then be used as a surface to seed additional therapeutic cells (Paragraphs 86-87) as in instant Claims 37 and 76.
	As mentioned above Wang does remove the trophoblast layer which as shown in Figure 1 would remove the trophoblast layer and the adjacent maternal decidua layer while leaving the stromal and reticular layers intact and part of the chorion membrane as in instant Claim 76.

	Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, 29, 37 and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9,13 of U.S. Patent No. 10,258,650. 
Although the claims at issue are not identical, they are not patentably distinct from each other because method claims 1,4-6, 13 of the patent produce the claimed placental product of instant claim 1.  Instant claim 2 involves the removal of vascularized tissue which is taught in claim 9 of the patent.  Instant claim 3 involves the removal of trophoblast which corresponds to claims 2 and 3 of the patent.  The patent claims disclose a chorionic membrane with only a removed trophoblast layer; therefore, the chorionic stromal mesenchymal stem cells in the reticular layer would still be present as in instant claim 8.  The process taught in claim 1 of the patent would result in a cryopreserved chorionic membrane with a low amount of macrophage cells as in instant Claims 1 and 29.  


Claims 1, 3, 8, 29, 37 and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,9,14-15 of U.S. Patent No. 10,265,344. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 18 of the patent teaches instant claim 1.  The instant claim 3 involves a placental product with a removed trophoblast; the absence of the trophoblast is taught in claim 20 of the patent.  Instant claim 8 states that fibroblast cells, stromal cells, and/or mesenchymal stem cells are present in the chorionic layer; the presence of fibroblast, stromal cells, and/or mesenchymal stem cells are taught in claims 4,9,14-15 of the patent.  Like instant claim 29, the cryopreserved chorionic membrane of claims 1 and 18 of the patent have a significantly reduced amount of macrophage cells.  



Conclusion
All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/LAURA SCHUBERG/Primary Examiner, Art Unit 1632